                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV19-00411-RGK (GJSx)                                         Date   April 3, 2019
 Title             ROCIO MONARREZ v. WAL MART ASSOC., INC.




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

       On December 21, 2018, Rocio Monarrez (“Plaintiff”) filed a complaint against Wal Mart
Associates, Inc. (“Defendant”) alleging state statutory claims based on disability discrimination in the
workplace.

      On January 18, 2019, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

        In her complaint, Plaintiff seeks damages for lost wages and benefits, emotional distress
damages, punitive damages, and attorneys’ fees. In support of its removal, Defendant calculates that
based on Plaintiff’s hourly rate, her back pay to date, is $6,704.50. Defendant then states that including
all other requested damages, the amount in controversy exceeds the jurisdictional minimum.

        Defendant fails to prove that the amount in controversy exceeds $75,000. With $6,704.50 as a
starting point, and no supporting evidence regarding emotional distress damages, Defendants do not
meet the minimum amount in controversy, as future lost wages, attorneys’ fees and punitive damages

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV19-00411-RGK (GJSx)                                         Date    April 3, 2019
 Title          ROCIO MONARREZ v. WAL MART ASSOC., INC.

are speculative.

        District courts within the Ninth Circuit are split with respect to including prospective attorneys’
fees in the amount in controversy, and some courts have declined to do so. See, e.g., MIC Philberts Invs.
v. Am. Cas. Co of Reading, Pa., 2012 WL 2118239 at *5 (E.D. Cal. June 11, 2012). In those cases, the
courts have found that attorneys’ fees are in the control of the client and counsel and may be avoided or
accrue over years, depending on legal strategy. See Grieff v. Brigandi Coin Co., 2014 WL 2608209 at *3
(W.D. Wash. June 11, 2014). The Court finds those holdings well-reasoned and finds that prospective
attorneys’ fees are too speculative for inclusion into amount in controversy.

        As to punitive damages, Defendant has offered no evidence to support an award nearly ten times
the calculated back pay.

        Accordingly, the Court finds that Defendant has not satisfied its burden of either plausibly
alleging the minimum amount in controversy, or showing by a preponderance of the evidence, that the
amount in controversy meets the jurisdictional requirement.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 2 of 2
